

114 HRES 178 IH: Directing the Clerk of the House of Representatives to make a correction in the engrossment of H.R. 1319.
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 178IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mrs. Bice of Oklahoma submitted the following resolution; which was referred to the Committee on the Budget, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDirecting the Clerk of the House of Representatives to make a correction in the engrossment of H.R. 1319.That the Clerk of the House of Representatives shall, in the engrossment of the bill H.R. 1319, make the following corrections:(1)Page 152, line 8, strike In addition and insert the following:(a)In generalIn addition.(2)Page 152, line 11, strike $1,750,000,000 and insert $1,890,000,000.(3)Page 152, after line 20, insert the following:(b)Mental Health Services for StudentsThe Secretary shall obligate 7.4 percent of the amounts appropriated by subsection (a) for the purpose of supporting mental health and suicide prevention services in States where children do not have the option of in-person instruction at school..(4)Page 352, line 4, strike $30,000,000,000 and insert $29,860,000,000.(5)Page 358, line 15, strike $1,000,000,000 and insert $860,000,000.(6)Page 358, lines 18 and 19, strike , and section 3005(b) of the FAST Act (Public Law 114–94).(7)Page 359, line 3, strike and all projects under section 3005(b) of Public Law 114–94.(8)Page 359, line 24 strike , or section 3005(b)(9) of the FAST Act (Public Law 114–94).